Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          November 9, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 54221-8-II

                                Respondent,

          v.

 ILIJAH ANTIONE LAMOUNT HUDSON,                                 UNPUBLISHED OPINION

                                Appellant.

       VALJACIC, J. — A jury convicted Ilijah Hudson of three counts of child molestation in the

first degree. Hudson’s sentence included a community custody condition (“Condition 19”)

prohibiting him from visiting locations where children’s activities regularly occur or are occurring.

The judgment and sentence order also required him to pay supervision and collection fees. The

trial court determined Hudson was indigent. Hudson appeals, arguing that Condition 19 is vague,

that it is not crime related, that his counsel was ineffective for failing to object to such condition,

and that the trial court erred in imposing the supervision and collection fees after finding he was

indigent.

       We affirm Condition 19, but remand to the trial court to correct the inconsistency in

Hudson’s judgment and sentence and reconsider his nonmandatory legal financial obligations

(LFOs).
54221-8-II


                                              FACTS

        Hudson sexually abused his girlfriend’s niece. The State charged him with three counts of

child molestation in the first degree. A jury convicted him of all charges. Prior to sentencing, the

prosecution proposed Condition 19, which stated:

        Stay out of areas where children’s activities regularly occur or are occurring. This
        means parks used for youth activities, schools, daycare facilities, playgrounds,
        shopping malls, fast food restaurants (to include the drive-thrus), wading pools,
        swimming pools being used for youth activities, play areas (indoor or outdoor),
        sports fields being used for youth sports, arcades, and any specific location
        identified in advance by [Department of Corrections] DOC or [Community
        Corrections Officer] CCO.

Clerk’s Papers (CP) at 89.

        During sentencing, the trial court sua sponte addressed Condition 19 and requested the

State edit it to avoid vagueness. The prosecution agreed. Hudson’s counsel did not object to the

condition.

        The final imposed Condition 19 states:

        Stay out of areas where children’s activities regularly occur or are occurring. This
        means parks used for youth activities, schools, daycare facilities, playgrounds,
        wading pools, sports fields being used for youth sports, and any specific location
        identified in advance by DOC or CCO.

CP at 113.

        The trial court determined Hudson was indigent. On Hudson’s judgment and sentence

form, the court stated that due to Hudson’s indigency, payment of nonmandatory LFOs was

inappropriate. The court imposed two nonmandatory LFOs: a collection fee and a supervision fee.

Hudson appeals the trial court’s imposition of Condition 19 and the supervision and collection

fees.




                                                 2
54221-8-II


                                           ANALYSIS

I.     VAGUENESS OF CONDITION 19

       Hudson argues that Condition 19 is unconstitutionally vague because the “or” in the first

sentence makes the non-exhaustive list of locations in the second sentence “internally confusing.”

Br. of Appellant at 11. We disagree.

       A.      Standard of Review

       We review community custody conditions for an abuse of discretion. State v. Peña

Salvador, 17 Wn. App. 2d 769, 788, 487 P.3d 923, review denied, 495 P.3d 844 (2021). A trial

court abuses its discretion by imposing an unconstitutional condition, and we review whether a

community custody condition is unconstitutionally vague de novo. State v. Wallmuller, 194 Wn.2d

234, 238, 449 P.3d 619 (2019).

       B.      Legal Principles

       Vague community custody conditions violate due process under the Fourteenth

Amendment to the United States Constitution and article I, section 3 of the Washington

Constitution. Id. at 238-39. A community custody condition is unconstitutionally vague if either

“(1) it does not sufficiently define the proscribed conduct so an ordinary person can understand

the prohibition or (2) it does not provide sufficiently ascertainable standards to protect against

arbitrary enforcement.” Id. at 239 (quoting State v. Padilla, 190 Wn.2d 672, 677, 416 P.3d 712

(2018)).

       A condition must provide fair notice but need not describe every situation under which a

defendant should avoid a location. Wallmuller, 194 Wn.2d at 242. “A community custody

condition ‘is not unconstitutionally vague merely because a person cannot predict with complete

certainty the exact point at which his actions would be classified as prohibited conduct.’” State v.



                                                 3
54221-8-II


Nguyen, 191 Wn.2d 671, 679, 425 P.3d 847 (2018) (quoting City of Seattle v. Eze, 111 Wn.2d 22,

27, 759 P.2d 366 (1988)).

       In Wallmuller, the Washington Supreme Court held that conditions containing a non-

exhaustive list of prohibited areas was constitutional because the list illustrates the scope of the

restriction in a way that an ordinary person could understand. 194 Wn.2d at 245. The upheld

condition stated, “The defendant shall not loiter in nor frequent places where children congregate

such as parks, video arcades, campgrounds, and shopping malls.” Id. at 237.

       C.       Condition 19

       We conclude that Condition 19 is not unconstitutionally vague because an ordinary person

could understand what it prohibits. Condition 19 states:

       Stay out of areas where children’s activities regularly occur or are occurring. This
       means parks used for youth activities, schools, daycare facilities, playgrounds,
       wading pools, sports fields being used for youth sports, and any specific location
       identified in advance by DOC or CCO.

CP at 113.

       Hudson relies on United States v. Peterson, 248 F.3d 79 (2d Cir. 2001), arguing that it

examines a condition analogous to the condition at issue here. In Peterson, the court determined

that a community custody condition stating “being on any school grounds, child care center,

playground, park, recreational facility or in any area in which children are likely to congregate”

was vague because the “or” made it unclear whether the “in which children are likely to

congregate” only applies to “any area” or also to the specific locations in the prior clause. 248

F.3d at 86 (emphasis added). The court further reasoned that if it did not apply to the location list,

the condition would be overly broad because it would prohibit Peterson from visiting any park at

any time. Id.




                                                  4
54221-8-II


       Unlike Peterson, the disjunctive in Condition 19 does not render the condition vague.

Hudson argues that under Peterson’s reasoning, the “or” in Condition 19 makes it unclear when

he can visit certain locations like parks. Under Condition 19, Hudson may not visit locations where

“children’s activities regularly occur or are occurring.” CP at 113. The next sentence explains

that “this means” schools, daycare facilities, playgrounds, or wading pools. CP at 113. It also

applies in an expressly more limited way to parks and sports fields. Hudson must avoid only those

parks “used for youth activities” and only those sports fields “being used for youth sports.” CP at

113. Therefore, Hudson may visit parks that are not being used for youth activities, and sports

fields that are not being used for youth sports. The disjunctive in the first sentence has no impact

on the clarity of the list of locations in the second sentence.

       Hudson argues that under a broad interpretation of the condition, he may be excluded from

all parks and sports fields. Specifically, he argues he may or may not be prohibited from visiting

a park in winter that is used for summer youth activities. However, similar conditions to Condition

19 have been upheld. For example, the condition at issue in Wallmuller contained a statement that

the defendant may not visit places where children frequent, and it contained a nonexclusive list

that clarified areas where children’s activities regularly occur. See 194 Wn.2d at 237. Such a list

allows an ordinary person to understand the scope of the prohibited conduct. Condition 19

similarly informs an ordinary person of the prohibited conduct by listing certain areas that must be

avoided.

       Condition 19 will also not subject Hudson to arbitrary enforcement because the condition’s

prohibition is sufficiently ascertainable. Such condition is not unconstitutionally vague simply

because it does not describe every situation under which Hudson should avoid a location. See

Wallmuller, 194 Wn.2d at 242. We conclude that Condition 19 is not unconstitutionally vague



                                                   5
54221-8-II


because an ordinary person can understand its prohibition and the condition is sufficiently

ascertainable to avoid arbitrary enforcement.

II.    CRIME RELATEDNESS OF CONDITION 19

       Hudson next argues that Condition 19 is not crime related because, if interpreted broadly,

the condition prohibits activities that are unrelated to his crime. We disagree.

       To resolve whether a condition is crime-related, we review the factual basis for the

condition under a “‘substantial evidence’” standard. Padilla, 190 Wn.2d at 683 (internal quotation

marks omitted) (citing State v. Irwin, 191 Wn. App. 644, 656, 364 P.3d 830 (2015)). Under this

standard, a court should strike a community custody condition if there is no evidence connecting

the crime to the condition. Padilla, 190 Wn.2d at 683.

       The Sentencing Reform Act of 1987 provides that “[a]s a part of any sentence, the court

may impose and enforce crime-related prohibitions and affirmative conditions.”               RCW

9.94A.505(9).1 A “crime-related prohibition” is an “order of a court prohibiting conduct that

directly relates to the circumstances of the crime for which the offender has been convicted.” RCW

9.94A.030(10). “‘Directly related’ includes conditions that are ‘reasonably related’ to the crime.”

Irwin, 191 Wn. App. at 656 (citing State v. Kinzle, 181 Wn. App. 774, 785, 326 P.3d 870 (2014)).

“Community custody conditions are usually upheld if reasonably crime related.” State v. Warren,

165 Wn.2d 17, 32, 195 P.3d 940 (2008). We determine a condition is not crime related if the

record contains no evidence connecting the crime to the imposed community custody condition.

State v. Johnson, 4 Wn. App. 2d 352, 359, 421 P.3d 969 (2018).




1
 The legislature amended parts of RCW 9.94A.505 and RCW 9.94A.030 after the court sentenced
Hudson, but subsection RCW 9.94A.505(9) and RCW 9.94A.030(10) remain unchanged. See
LAWS OF 2021, ch. 242, § 3; LAWS OF 221, ch. 237, § 1.


                                                 6
54221-8-II


       In State v. Gonzales, 1 Wn. App. 2d 809, 813, 408 P.3d 376 (2017), the defendant was

convicted of child molestation and child rape. The trial court imposed a community custody

condition prohibiting the defendant from visiting parks, playgrounds, and schools. Id. at 821. On

appeal, the court determined that the condition was crime related because it prohibited a defendant

convicted of crimes against children from visiting locations frequented by children, where he

might find new victims. Id.

       Similarly, we conclude Hudson’s Condition 19 is crime related because Hudson was

convicted of molesting a child, and the condition prohibits him from visiting locations frequented

by children, where he could potentially find new victims.

III.   INEFFECTIVE ASSISTANCE OF COUNSEL FOR FAILING TO OBJECT TO CONDITION 19

       Hudson argues his counsel was ineffective for failing to object to the language of Condition

19, and that such failure prejudiced him because the outcome of the hearing would have been

different. We disagree.

       A.      Legal Principles

       We review ineffective assistance of counsel claims de novo. State v. Sutherby, 165 Wn.2d

870, 883, 204 P.3d 916 (2009).

       Defendants have a constitutional right to effective assistance of counsel. In re Pers.

Restraint of Khan, 184 Wn.2d 679, 688, 363 P.3d 577 (2015). The defendant that challenges the

effectiveness of their counsel must show (1) that their “‘counsel’s performance fell below an

objective standard of reasonableness,’” and (2) that he was actually and substantially prejudiced

by such performance. Id. (quoting State v. A.N.J., 168 Wn.2d 91, 109, 225 P.3d 956 (2010)). The

defendant must prove prejudice by demonstrating that within a reasonable probability counsel’s




                                                7
54221-8-II


errors resulted in a different outcome. Id. We engage in a “strong presumption” that counsel’s

performance was reasonable. State v. Estes, 188 Wn.2d 450, 458, 395 P.3d 1045 (2017).

       B.      Analysis

       We conclude that Hudson’s counsel was not ineffective because his performance was not

objectively unreasonable. Hudson argues that his counsel was ineffective because there was “no

strategic reason to avoid” objecting to Condition 19. Br. of Appellant at 13. However, the trial

court sua sponte modified Condition 19 to avoid vagueness. Hudson’s counsel may have decided

that there was no strategic reason to object, since the issue of vagueness had already been addressed

by the court. Objection to the trial court’s edited version of the condition would have been fruitless

because, as explained above, the condition was properly imposed. Counsel’s decision not to object

when the issue had been resolved by the court is not objectively unreasonable. Because Hudson

fails to carry his burden of showing his counsel’s performance fell below an objective standard of

reasonableness, his claim fails. We conclude Hudson’s counsel was not ineffective.

IV.    DISCRETIONARY LEGAL FINANCIAL OBLIGATIONS

       Hudson argues that the trial court erred when it found he was indigent but then imposed

discretionary LFOs.       We agree that Hudson’s judgment and sentence form contains an

inconsistency requiring correction and reconsideration.

       A.      Standard of Review

       We review LFOs for an abuse of discretion. State v. Clark, 191 Wn. App. 369, 372, 362

P.3d 309 (2015). An abuse of discretion occurs if the trial court’s decision is manifestly

unreasonable or based on untenable grounds. State v. Griffin, 173 Wn.2d 467, 473, 268 P.3d

924 (2012).




                                                  8
54221-8-II


       B.      Legal Principles

       Before imposing costs, RCW 10.01.160(3) requires a superior court to conduct, on the

record, an individualized inquiry into a defendant’s ability to pay. State v. Ramirez, 191 Wn.2d

732, 745-46, 426 P.3d 714 (2018). RCW 10.01.160(3) states in relevant part, “(3) The court shall

not order a defendant to pay costs if the defendant at the time of sentencing is indigent as defined

in RCW 10.101.010(3) (a) through (c).”

       The trial court may impose discretionary community custody supervision fees under RCW

9.94A.703(2)(d). RCW 9.94A.703(2)(d) states, “When a court sentences a person to a term of

community custody, the court shall impose conditions of community custody as provided in this

section. (2) Waivable conditions. Unless waived by the court, as part of any term of community

custody, the court shall order an offender to: (d) Pay supervision fees as determined by the

department.”

       The trial court may also impose collection costs under RCW 36.18.190, which states in

relevant part: “The superior court may, at sentencing or at any time within ten years, assess as

court costs the moneys paid for remuneration for services or charges paid to collection agencies or

for collection services.”

       Recently, in State v. Spaulding, this court addressed a similar issue raised here. 15 Wn.

App. 2d 526, 476 P.3d 205 (2020). Spaulding, an indigent defendant, challenged the imposition

of a community custody supervision fee under RCW 9.94A.703(2)(d). Id. at 536-37. This court

determined:

       [T]he supervision fee is not a “cost” under RCW 10.01.160(3) just because it is a
       discretionary financial obligation. RCW 10.01.160(2) defines “cost” as an expense
       specially incurred by the State to prosecute the defendant, to administer a deferred
       prosecution program, or to administer pretrial supervision. The supervision fee is
       not a “cost” under this definition. Therefore, RCW 10.01.160(3) does not prohibit
       the imposition of supervision costs on an indigent defendant.


                                                 9
54221-8-II



Id.

       Spaulding did not expressly address collection costs, but the court did unequivocally hold

that “costs” under RCW 10.01.160(3) are only “expense[s] specially incurred by the State to

prosecute the defendant, to administer a deferred prosecution program, or to administer pretrial

supervision.” Id. Therefore, if an expense is not a cost by the State to prosecute the defendant, to

administer a deferred prosecution program, or to administer pretrial supervision, then it may be

imposed on an indigent defendant without violating RCW 10.01.160. Id. at 537.

       C.      Analysis

       We conclude that while the trial court had discretion to impose supervision and collection

fees on Hudson, the inconsistency in Hudson’s judgment and sentence form requires correction

and reconsideration. Spaulding expressly addressed supervision fees and determined such fees

were not costs under RCW 10.01.160(3). 15 Wn. App. 2d at 537. The reasoning from Spaulding

also applies to collection costs, and under that reasoning because the collection cost is not a cost

incurred by the state to prosecute the defendant, to administer a deferred prosecution program, or

to administer pretrial supervision, it cannot be a cost under RCW 10.01.160(3). Id. Therefore,

neither the supervision fees nor the collection fees are costs under RCW 10.01.160(3) and the trial

court may impose such expenses on an indigent defendant. Id. Still, both fees are nonmandatory.

See RCW 36.18.190; RCW 9.94A.703(2)(d).

       On Hudson’s judgment and sentence form, the trial court stated that due to his indigency,

nonmandatory LFOs were inappropriate. Nonetheless, the court imposed a supervision and

collection fee, both nonmandatory LFOs. This inconsistency indicates that the trial court may not

have intended to impose such fees. Regardless, the trial court should not simultaneously determine

that nonmandatory fees are inappropriate due to indigency and then impose such fees. We remand


                                                10
54221-8-II


to the trial court to eliminate the inconsistency and consider, in its discretion, whether to impose a

supervision and collection fee on an indigent defendant.

                                          CONCLUSION

        We affirm Condition 19, but remand to the trial court to correct the inconsistency in

Hudson’s judgment and sentence and reconsider his LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                              Veljacic, J.

We concur:




        Glasgow, A.C.J.




        Cruser, J.




                                                 11